The opinion of the Court was delivered by
Poché, J.
This case involves a right of servitude claimed by plaintiff.
He alleges that he owns a sugar plantation known as the “ Belmont,” situated on the right bank of the Mississippi River, in the parish of West Baton Rouge, adjacent to, and bounded on the upper line by, the defendants’ plantation, known as the "Bellevale,” from which it is separated by a lane running from the river front to forty arpents in the rear, or from north to south.
He avers that the natural flow of waters on the upper part of his plantation is from front to rear, to a certain point, and thence in a southwestern direction; and that for upwards of twenty-five years that portion of his plantation has been drained mainly by a ditch on the upper line of his place and running back to the forty arpent line, where it turns to the right or west, and crossing over defendants’ lands, a distance of above seventy feet, empties into a stream known as “ Little Bayou Choctaw,” which takes its rise in the front upper part of his field, runs in a southwestern direction until it crosses over into defendants’ Bellevale plantation, whereon it runs nearly due south, far beyond the point where it is intersected by the ditch described above;
That, through constant use by himself since 1869, and by his vendors before him, of the ditch connecting between his upper line leading ditch *798and Choctaw Bayou, altogether for upwards of twenty-five years, he has acquired this right of drainage by prescription of ten years; but that, in the beginning of the year 1880 the defendants, through a tenant and an agent, by damming and otherwise obstructing the connecting ditch described above, have interfered with his acquired right of servitude, materially impeded the drainage of his lands in the southwestern portion of his plantation, which are thus rendered unfit for cultivation, and he prays for judgment enforcing his right of servitude as claimed, and for damages.
The defendants, through a curator ad hoc, filed a general denial, followed by a special denial of the servitude claimed by plaintiff. They aver that, by making and keeping open the ditch described by plaintiff and by diverting, through artificial means, the natural flow of waters from the southeastern portion of his plantation to the southwestern part, and emptying them into Bayou Choctaw over their lands, plaintiff has caused their lands on the southeastern part of the Bellevale to be overflowed and seriously damaged their crops for several years; and they pray for judgment abating the nuisance complained of, rejecting the right of servitude claimed by plaintiff, and for heavy damages.
The lower court recognized the right of drainage as claimed by plaintiff, ordered the removal by the sheriff of the obstructions placed in the connecting ditch on defendants’ lands, and ignored all damages claimed by both parties.
The law applicable to this case having been frequently expounded in numerous decisions of the Supreme Court, the parties differ very little on this point.
Defendants, however, contend for a strict and rigid interpretation of article 660 of our Civil Code, which prohibits the use of the industry of man in causing the flow of waters from the upper to the lower estate.
On the other hand, plaintiff advocates a liberal construction of the article, as laid down by this Court in 12 L. 503; in 15 An. 300, 681.
Guided by these clear and learned decisions, we concur with plaintiff in the opinion that a rigid interpretation of that article would condemn to perpetual sterility all the rich lands in lower Louisiana bordering on the Mississippi River, and we hold that the article must not be construed so as to debar the owner of an estate, whose waters flow by natural drain on the lands of his neighbor, from the right of cutting ditches or canals by which the waters may be concentrated, and their flow increased beyond the slow natural process by which they would eventually reach the same destination.
Having reconciled this difference of construction between the par*799ties, who are in perfect accord on all other legal questions involved in the cause, and rely upon the same authorities and decisions, we have reduced the issue to a simple question of fact, which is embodied in the two following inquiries.
1. Do the waters on the upper and rear portions of Belmont Plantation drain naturally in a southwestern direction, and towards the southeastern portion of Bellevale Plantation ?
2. Has plaintiff, through his own right and through the previous owners of Belmont Plantation, enjoyed, without legal interruption for more than ten years, the right of draining the waters of the upper portion of said plantation into Bayou Choctaw, by means of the upper line leading ditch of said plantation and the connecting ditch at the forty arpent line, where it intersects said bayou ?
As might be naturally expected in a case like this, growing out of differences which have culminated in bad and angry feelings between near neighbors, the testimony is very voluminous and painfully conflicting, reflecting 'in a great measure the degree of sympathy felt for the contending parties by some of their respective witnesses.
Hence we have taken great pains in carefully weighing the testimony, in discovering the means and sources of knowledge of the various witnesses whose testimony is clashing or conflicting, and our conclusion after such an analysis is that the affirmative of both the above inquiries is established by the evidence.
It would be an idle waste of time, and a composition of matter of little interest. or instruction to the student of jurisprudence, to reproduce in this opinion the analysis which we made of the testimony, and to parade the names or the statements uf those witnesses who carried conviction to our minds, or to expose the names of those witnesses whose statements were contradictory, self-destructive, or not clad in the livery of truth.
Our conclusions on these questions of fact are strengthened by those of the district judge, who is of the vicinage, heard and saw the witnesses testify, knew their degree of intelligence, their reputation and standing, and was familiar with their means and sources of knowledge of the matters whereof they spoke; and who found, as we do, that plaintiff had made out his case on the matters of fact involved in this litigation.
We must state, however, that several witnesses are positive in deposing that they knew of the existence of the connecting ditch as far back as 1852, and others as far back as 1856, and that such statements are not necessarily contradicted by the statements of other witnesses, who say that they did not see suoh a ditch before 1858 or 1859. In-the analysis and construction of testimony, it is elementary that, all other *800things being equal, positive testimony on á given point must always predominate over negative testimony on the same point. But, be that as it may, all the witnesses who are in the least familiar with the grounds agree that the ditch in question exists and was used as drainage for the waters of Belmont since 1858, or the beginning of 1859.
But defendants contend, and the evidence shows, that the ditch was dammed up by the then owner of Belmont in the year 1864, and that this was an interruption of prescription in favor of the servitude, if not yet acquired, or a renunciation or abandonment of the right, if prescription had acquired. But the same evidence which shows the obstruction relied upon, proves at the same time that this act of the owner cannot be construed as an abandonment of that drainage, for it shows that the object of the owner in stopping up this ditch was to prevent the flow of waters from two crevasses from running'into his field through that ditch. Any one familiar with the system of plantation drainage in Louisiana knows that the ditches and canals, which are not only essential but indispensable to the proper drainage of plantations under ordinary circumstances, have to be stopped up when waters from crevasses invade the plantations from the rear.
Defendants also complain that plaintiff, since his ownership of Belmont began, has aggravated the servitude, if it ever existed, by increasing the size of the ditch in question, as' well as that of other ditches on his lands, which connect with said ditch, and has thus concentrated an unusual and unreasonable volume of waters, which must escape exclusively through the ditch in question; and these acts are held up by defendants as interrupting the prescription set up by plaintiff.
The evidence fails to sustain these complaints, or to show that plaintiff has done any act reprobated by law or in derogation of his vested rights.
We are satisfied from the evidence that the increase of the volume of water which runs from that point on the southeastern part of Bellevale Plantation is caused by the present condition ' of Bayou Choctaw, which is fast filling up by fallen trees and deposits, from want of proper attention and cleaning.
If the necessary works were done to that stream, its draining capacity would be restored to its former position, and no trouble would be felt by either Belmont or Bellevale.
Believing that justice was administered fairly and impartially by the district judge, we, therefore, affirm his judgment with costs.
Behearing refused.